internal_revenue_service number release date index number ------------------------------ ------------------------------- ----------------------------- in re -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-108823-17 date date legend decedent trust date date date date daughter company company amount amount amount amount state a law subtrust accounts court ------------------ ---------------------------------------------------------- -------------------------- ------------------- --------------------------- -------------------- ------------------- --------------------------------------------------- --------------------------------------------------------------------- ---------------- ---------------- ------------------ ---------------- -------------- ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------------------- ------------------ plr-108823-17 dear --------------- this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by further correspondence dated date and date in which you request a letter_ruling under sec_401 of the internal_revenue_code code and its corresponding treasury regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent established the trust a living revocable_trust on date on date decedent died at age and was survived by daughter born on date upon decedent’s death the trust became an irrevocable_trust with daughter as the sole beneficiary of the trust further the trust contains a subtrust established to hold all assets from decedent’s retirement accounts the subtrust daughter is also the sole beneficiary of the subtrust at the time of her death decedent held one traditional individual_retirement_account one roth individual_retirement_account and two annuity_contracts under her former employer’s sec_403 plan together the retirement accounts the retirement accounts held insurance and annuity_contracts administered by company and company at the time of decedent’s death the approximate value of the assets held in each of the retirements accounts was amount amount amount and amount respectively subsequent to decedent’s death trustee transferred the assets of the retirement accounts into subtrust accounts article of the trust states that the trust shall be governed by state a law article of the trust states that the determination with respect to what is income and what is principal of the trust estate shall be governed by law article of the trust is titled designed beneficiary trust and creates the subtrust article of the trust states that it is the intent of decedent that this subtrust qualifies as a ’see through’ or ’conduit’ trust within the meaning of section a - a-5 it further states that all provisions of the subtrust be construed in accordance with this primary intent article also states that the subtrust is intended to be the beneficiary of the retirement accounts retirement benefits are defined in article of the trust to include any benefit payable under the trust under an ira as defined in sec_408 a roth_ira as defined in sec_408a an annuity or mutual_fund plan under sec_403 or any other retirement_plan that is subject_to section the minimum distribution_requirements of a article of the trust lists daughter as the beneficiary of the subtrust plr-108823-17 article of the trust states that following the death of decedent beginning in the year of decedent’s death trustee shall withdraw benefits equaling the minimum_required_distribution from any retirement account for which the subtrust is named the beneficiary and distribute those amounts net of expenses free of trust to daughter or daughter’s successors if daughter fails to survive full distribution of her share in the subtrust article of the trust further states that trustee may pay or apply for the benefit of daughter or the successor of daughter’s interest if daughter fails to survive full distribution of her interest in subtrust as much of the income and principal of the subtrust that the trustee deems necessary for daughter’s or daughter’s successors health maintenance support or education article of the trust states that if a beneficiary for whom assets are being held dies before reaching the age of any undistributed balance of his or her share shall be distributed to any person or entity the beneficiary appoints either through a written instrument exercising this power_of_appointment or a valid will or living_trust if the beneficiary does not exercise his or her power_of_appointment the undistributed balance shall be distributed to the beneficiary’s issue article of the trust states that no retirement benefit may be distributed to any non- individual beneficiary article excludes from the definition of issue any person adopted by the beneficiary that is adopted after the death of decedent and older than the oldest beneficiary of the subtrust who was a class member at the time of the death of decedent based on the foregoing you request a ruling that pursuant to the provisions of sec_1_401_a_9_-5 q a-5 b a -5 q a-5 c and a -4 q a-5 that the applicable distribution period for the subject retirement accounts held by decedent is to be calculated based on the life expectancy of daughter the designated_beneficiary of the subtrust under sec_401 a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date or will be distributed beginning no later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that when an employee dies before distributions have begun under subparagraph a ii the entire portion of such interest will be distributed within years after the death of such employee plr-108823-17 sec_401 provides an exception to sec_401 under which if any portion of an employee's benefit is payable to a designated_beneficiary the portion will be distributed over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary provided such distributions begin no later than one year after the employee's death or such later date as the secretary may prescribe by regulations sec_401 provides that required_beginning_date means april of the calendar_year following the later of the calendar_year in which the employee turns age or the calendar_year in which the employee retires sec_401 provides that designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in plr-108823-17 the employee’s benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b provides in relevant summary that to meet the requirements set forth in q a-5 at a minimum documentation sufficient to enable a plan_administrator or an ira custodian to identify beneficiaries of the plan or ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 q a- b provides that if an employee dies before the employee's required_beginning_date the applicable distribution period for minimum distributions for distribution calendar years after the distribution calendar_year containing the employee's date of death is determined in accordance with sec_1_401_a_9_-5 q a-5 c sec_1_401_a_9_-5 q a-5 c states that with respect to minimum distributions paid to nonspouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_403 provides that annuity_contracts and custodial accounts must follow distribution_requirements similar to those contained in sec_401 sec_1_403_b_-6 provides that a sec_403 contract must meet the minimum_required_distribution rules of sec_401 sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules provided in sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided sec_1_408-8 q a-1 b provides as relevant that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee plr-108823-17 sec_1_408-8 q a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age sec_1_408a-6 q a-14 provides that for some purposes roth iras are subject_to the required_minimum_distribution rules under sec_401 and the accompanying treasury regulations you have requested a ruling that the applicable distribution period for the retirement accounts is to be calculated based on the life expectancy of daughter as the designated_beneficiary of the subtrust in accordance with sec_1_401_a_9_-4 q a-5 and a -5 q a-5 because the retirement accounts each list the subtrust as the beneficiary we must determine whether the requirements of a see-through trust under sec_1_401_a_9_-4 q a-5 have been met with respect to the subtrust the documentation you provided establish that requirement sec_1 and of sec_1_401_a_9_-4 q a-5 have been met the trust is valid and irrevocable and documentation has been provided the third requirement - that the beneficiary or beneficiaries be identifiable within the trust document - must also be met in order to see through the subtrust as beneficiary and find that daughter is the sole designated_beneficiary of the retirement accounts within the meaning of sec_1_401_a_9_-4 q a-1 the determination of whether the subtrust qualifies as a see-through trust depends on whether the beneficiaries of the subtrust can be identified at the time of decedent’s death article of the trust provides daughter with a testamentary general_power_of_appointment this power_of_appointment generally applies to any accumulation of retirement account distributions that will accumulate in the subtrust however when read together articles and of the subtrust require trustee to pay to daughter any and all funds in the subtrust withdrawn by the trustee including the minimum distributions required under sec_401 during daughter’s lifetime therefore there can be no accumulation of retirement account distributions in the subtrust for the benefit of any other beneficiary because daughter is the only beneficiary named in the subtrust all beneficiaries with respect to the subtrust’s interest in the retirement accounts are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument accordingly the subtrust satisfies the requirements of a see through trust under sec_1_401_a_9_-4 q a-5 in addition since daughter was the sole designated_beneficiary of the retirement accounts on decedent’s date of death and remained a beneficiary on september of the calendar_year following the calendar_year of the decedent’s death she is the designated_beneficiary of the retirement accounts for purposes of sec_1_401_a_9_-4 q a-1 a court order issued by court on date is consistent with this conclusion plr-108823-17 pursuant to the provisions of sec_1_401_a_9_-5 q a-5 b and a -5 q a- c if an employee dies before his or her required minimum distributions are required to be distributed and payments are made to a nonspouse designated_beneficiary the required minimum distributions are based on the life expectancy of the designated_beneficiary with the shortest life accordingly the required minimum distributions with regard to the retirement accounts are to be calculated based on the life expectancy of daughter the sole designated_beneficiary of the subtrust this ruling expresses no opinion on the property rights of the parties under state law and only provides a ruling on the impact of federal tax law on the specific facts presented this ruling is based on the assumption that the retirement accounts were properly combined into an ira held within the subtrust accounts the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-108823-17 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jason e levine senior technician reviewer qualified_plans branch office of the associate chief_counsel tax exempt and government entities
